Seneca App. Nos. 13-02-36 and 13-02-40, 2003-0hio-1574. Discretionary appeal allowed, cause consolidated with 2003-0981, Frisch v. CNA Commercial Ins. Co., Seneca App. Nos. 13-02-36 and 13-02^40, 2003-Ohio-1574, causes held for the decision in 2002-0579, Burkhart v. CNA Ins. Co., Stark *1512App. No. 2001CA00265, 2002-0hio-903, and briefing schedule stayed.
Moyer, C.J., and Lundberg Stratton, J., concur.
Pfeifer, J., concurs but would also hold for the decision in 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502.
F.E. Sweeney, J., concurs but would not hold for the decision in Burkhart.
O’Donnell, J., concurs in part, would allow on Proposition of Law No. I and hold for Burkhart, and would allow on Proposition of Law No. Ill and hold for Galatis.
O’Connor, J., concurs in part and would allow on Proposition of Law No. I only and hold for Burkhart.
Resnick, J., dissents.